Case: 15-11127    Date Filed: 12/22/2015   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-11127
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:14-cr-80198-KAM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

MARCUS KEITH BROWN,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (December 22, 2015)

Before HULL, MARCUS, and WILSON, Circuit Judges.

PER CURIAM:
              Case: 15-11127     Date Filed: 12/22/2015    Page: 2 of 4


      Marcus Keith Brown appeals his 51-month sentence, imposed below the

applicable advisory guideline range, after he pled guilty to one count of being a

felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). On appeal,

Brown argues that the district court erred in finding that his prior conviction of

burglary of a dwelling under Florida law was a crime of violence under the

residual clause of U.S.S.G. § 4B1.2(a) because the clause is unconstitutionally

vague. Because this court has held that the vagueness doctrine is not applicable to

advisory guidelines and thus the residual clause of § 4B1.2(a) is not

unconstitutionally vague, we affirm the district court.

      “We review de novo whether a defendant’s prior conviction qualifies as a

crime of violence under the Guidelines.” United States v. Hall, 714 F.3d 1270,

1271 (11th Cir. 2013) (internal quotation marks omitted). A defendant qualifies

for an enhanced base offense level of 20 if he committed the offense for which he

is being sentenced after receiving one prior conviction for a crime of violence or a

controlled substance offense. U.S.S.G. § 2K2.1(a)(4)(A). Section 4B1.2, the

definition section of the career offender guideline, provides that the term “crime of

violence” is an offense under federal or state law that is punishable by

imprisonment for a term exceeding one year, that: “(1) has as an element the use,

attempted use, or threatened use of physical force against the person of another, or

(2) is burglary of a dwelling, arson, or extortion, involves use of explosives, or


                                          2
                Case: 15-11127        Date Filed: 12/22/2015       Page: 3 of 4


otherwise involves conduct that presents a serious potential risk of physical injury

to another.” U.S.S.G. § 4B1.2(a) (emphasis added). The emphasized language is

known as the residual clause. See United States v. Lockley, 632 F.3d 1238, 1241

(11th Cir. 2011).

       The Supreme Court has held that the residual clause of the Armed Career

Criminal Act (ACCA) is unconstitutionally vague. See Johnson v. United States,

576 U.S. __, 135 S. Ct. 2551, 2557 (2015). However, this court recently held that,

although the residual clause in § 4B1.2 is virtually identical to the one in the

ACCA, the vagueness doctrine “does not apply to advisory guidelines.” See

United States v. Matchett, 802 F.3d 1185, 1189, 1193–95 (11th Cir. 2015).1 Thus,

our holding in Matchett squarely forecloses Brown’s argument that the residual

clause of U.S.S.G. § 4B1.2 is unconstitutionally vague. 2 See id. at 1193; see also

United States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008) (per curiam)

(noting that, under the prior panel precedent rule, we are bound to follow our

binding precedent unless it is overruled by the court sitting en banc or by the

Supreme Court). Accordingly, upon review of the relevant case law, the record,

and the parties’ arguments, we affirm.

       1
          In Matchett, we also noted that Florida burglary of an unoccupied dwelling, while not a
crime of violence under the enumerated offenses clause of § 4B1.2, nevertheless qualifies under
the residual clause. See 802 F.3d at 1196–97.
        2
          Given that Matchett forecloses Brown’s sole argument on appeal, it is unnecessary to
address the government’s alternative argument that Florida’s burglary of a dwelling statute is
divisible and Brown’s conviction qualifies as a crime of violence under the elements clause of §
4B1.2(a) using the modified categorical approach.
                                                3
    Case: 15-11127   Date Filed: 12/22/2015   Page: 4 of 4


AFFIRMED




                             4